CalhooN, J.,
delivered the opinion of the court.
Mr. St. Glair’s declaration charges that on September 20, 1897, the ticket agent of defendant railroad company, at Tupelo, Mississippi, told him he could sell him a ticket to Tallahassee., Florida, by a route he coiild travel “without hindrance from quarantine regulations;” that relying on this assurance, he bought the ticket, was transported over appellee’s line (the initial line) tó Birmingham, Alabama, where, according to his ticket, he took the Louisville & Nashville Railroad, and by it was taken to Montgomery, Alabama, where quarantine officers, aided by the officers of the Louisville & Nashville Railroad Co., took him in charge and carried him to a quarantine station, detained him there until “some time in ■the night of the day of his arrival there;” that he was then carried by the officers of the Louisville & Nashville Railroad over its «line to Mobile, Alabama, which' city he found infected with yellow fever, and thereupon left the same and went to St. Louis, Missouri, from whence, after the quarantine re*792strictions were removed, lie went to Tallahassee, his original destination. He further charges that when he bought this ticket quarantine “was in force in the state of Alabama, of which defendant’s agent has full knowledge at the time, and of which he, the plaintiff, was ignorant.”
His ticket had on its face these words: “In selling this ticket this company acts only as agent, and is not responsible beyond its own line.” He did not sign or expressly assent to the ticket contract, which was, in effect, that he agreed to it in consideration of its sale for a reduced rate, but his ■ acceptance of the ticket and use of it, as shown by the proof, prevent him from taking advantage of his omission to sign.
If the plaintiff had taken a car of the Plant system at Montgomery, according to the call of the coupons of his ticket, he would have gone to Tallahassee without obstruction. But it seems, according to his testimony, that he was, by the quarantine officers, aided by a conductor of the Louisville & Nashville Railroad Co., put on a car of that line, and this caused all his trouble.'
We fall in line with the great weight of authority that, on such a ticket, the initial line is not responsible for the torts or negligence of any of the connecting lines of the route indicated on the ticket, without proof of partnership between the roads, and there, is no proof of this here. The initial line, it is true, could be held liable if its agent, with knowledge of quarantine obstructions, nevertheless induced the purchase. But there is nothing in the record showing this, or even tending to show it sufficiently for any court to let a verdict based on it stand for a moment. On the contrary, the proof is that the plaintiff himself was in Tupelo three days before he bought the ticket, and did not know of the quarantine, that other citizens there did not know of it, and that the selling agent did not know of it. The law deals with men in the multiplied transactions of life on the assumption that they are of average intelligence, “unless the contrary is shown, and it is plain there was no intent *793or attempt to deceive the plaintiff. Both he and the agent- and the people of Tupelo were in ignorance of any quarantine in Alabama against that portion of Mississippi, and the evidence leaves it in doubt whether, in fact, there was any as to North Mississippi, and if he had noticed his coupon, and insisted on taking a car on the Plant system, ké would have been free from any obstruction.
Tn this case our conclusion would be the same whether the ticket was full as to price paid for it, or sold at reduced rates.

Affirmed.